UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55149 AV THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 33-1222799 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 East 68th Street, Suite 204 New York, NY 10065 (Address of principal executive offices) (zip code) (917) 497-5523 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ 81,880,963shares of common stock are issued and outstanding as of August 15, 2014. Table of Contents PARTI - FINANCIAL INFORMATION Item 1. Financial Statements. FORM 10-Q TABLE OF CONTENTS June 30, 2014 Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheetsat June 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Six Months EndedJune 30, 2014 and 2013 4 Condensed Consolidated Statements of Operations for the Three Months EndedJune 30, 2014 and 2013 5 Condensed Consolidated Statements ofCash Flowsfor the Six Months EndedJune 30, 2014 and 2013 6 Notes to Condensed Consolidated Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 PART II - OTHER INFORMATION
